339 F.2d 604
Earnest James COX, Appellant,v.UNITED STATES of America, Appellee.
No. 7835.
United States Court of Appeals Tenth Circuit.
Dec. 8, 1964, Rehearing Denied Jan. 13, 1965.

William D. Rustin, of Ross, Holtzendorff & Hurd, Oklahoma City, Okl., for appellant.
Benjamin E. Franklin, Asst. U.S. Atty.  (Newell A. George, U.S. Atty., on brief), for appellee.
Before MURRAH, Chief Judge, and PICKETT and SETH, Circuit Judges.
PER CURIAM.


1
All of the matters raised in this habeas corpus proceedings are cognizable in the sentencing court on motion under 28 U.S.C. 2255.  The trial Court correctly so held and its judgment is affirmed.  See: Williams v. United States (10 CA), 323 F.2d 672.